Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Independent claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter because the claim(s) as a whole, considering all claim elements both individually and in combination, do not amount to significantly more than an abstract idea. 
The claims are directed to a statutory category (process, machine, manufacture, or composition of matter). The claims employ abstract idea of receiving image data, obtaining multiple iterations of binary image data, computing a calculation from the binary image data, inputting the data into a previously known model, and delineating the data by the use of the model. It is noted, by way of https://www.merriam-webster.com/dictionary/delineate, to delineate something merely provides a description, portraying, indication, or representation of something. It is clear from the independent base claims, as presented as a whole, there is no significant step, but merely a reception of previously recorded data, a non-significant transformation of data, and a description provided with respect to the data dependent upon the model, which in fact does not have any specific steps taken in the characterization of the data. The claims lack an inventive concept sufficient to transform the abstract idea into a patent-eligible invention. The claim does not include additional step(s)/element(s) that are sufficient to 
In the present case, claim 1 is directed to the abstract idea of receiving image data, obtaining multiple iterations of binary image data, computing a calculation from the binary image data, inputting the data into a previously known model, and delineating the data by the use of the model. Using the 101 subject matter eligibility test, the claims pass Step 1 since they are directed to a statutory category (process, machine, manufacture, or composition of matter).  Analyzing under Step 2A, i.e., part 1- Mayo Test, the claims are directed to abstract idea and therefore must be analyzed at Step 2B.  Using Step 2B, viewed as a whole, these additional claim element(s) do not provide meaningful limitation(s) to transform the abstract idea into a patent eligible application of the abstract idea such that the claim(s) amounts to significantly more than the abstract idea itself.  Therefore, the claim(s) are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter. Dependent claim(s) 2-7, 9-14, and 16-20 when analyzed as a whole are held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitation(s) fail(s) to establish that the claim(s) is/are not directed to an abstract idea. Examiner 
< Remainder of Page Left Intentionally Blank >

Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter: Claims 1-20 would be allowable upon overcoming the above noted 35 U.S.C. 101, however, amendments to the claim may require further search and consideration. The prior art of record teaches the claimed limitations as follows: See D1 [US 2019/0192880 A1] and D2 [US 2017/0084041 A1]
 Claim 1: A clinical target volume delineation method applicable in an electronic device, the method comprising: 
receiving a radiotherapy computed tomography (RTCT) image; [D1, [00035-0036]] D1 teaches the image data refers to information that represents an image. For example, an image of a tumor may be represented by an array of pixel values, wherein the image data is that of a radiotherapy image data.

obtaining a plurality of binary images by delineating a gross tumor volume (GTV), lymph nodes (LNs), and organs at risk (OARs) in the RTCT image; [D1, [0100]] D1 teaches feature extraction portion of the neural network includes an input layer, e.g., functions of medical images or functions of anatomy maps. In some embodiments, the patient anatomy information may be encoded in binary masks or images in which delineated structures like the radiotherapy target and nearby organs at risk are represented by a fixed pixel value and all pixels outside the structure are set to a background value.

calculating a signed distance map (SDM) for each of the binary images; [D1, [0100]] D1 teaches in some embodiments, the patient anatomy information may be encoded as signed distance maps in which each pixel value is equal to the shortest distance to the structure boundary, where pixels inside the structure are assigned a positive value and pixels outside the structure are assigned a negative value.

inputting the RTCT image and all the SDM into a clinical target volume (CTV) delineation model; and [D1, [0107]] D1 teaches the output map construction of neural network  may generate output map using one or more features output by feature extraction portion.

delineating a CTV in the RTCT image by the CTV delineation model.   [D1, [0116]] D1 teaches the one or more anatomy maps may comprise delineations of the target volumes and normal critical organs in the one or more training images.

D1 does not explicitly teach the configuration in which the plurality of binary images are obtained and the signed distance map calculated from the binary image.

[D2, [0003, 0008 and 0071-0074]] D2 teaches the use of the generation of multiple binary images for multiple segments. 

However, D1 in view of D2 does not teach the obtaining a plurality of binary images by delineating a gross tumor volume, lymph nodes), and organs at risk in the radiotherapy computed tomography image and the calculation of the signed distance map from each of the gathered the binary image data. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Amandeep Saini whose telephone number is (571)272-3382.  The examiner can normally be reached on M-F (8AM-4PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vincent Rudolph can be reached on (571) 272-8243.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/AMANDEEP SAINI/Primary Examiner, Art Unit 2661